PER CURIAM.
After receiving jurisdictional briefs from the parties pursuant to Rule 9.120(d) of the Florida Rules of Appellate Procedure, we accepted jurisdiction to review Jain v. Green Clinic, Inc., 830 So.2d 836 (Fla. 2d DCA 2002). After consideration of both the jurisdictional and merits briefs, we have determined that there is no express and direct conflict with any decision of another district court of appeal on the same question of law pursuant to article V, section 3(b)(3), of the Florida Constitution. Accordingly, we have determined that jurisdiction was improvidently granted and hereby dismiss this case.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.